Citation Nr: 1746140	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  17-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a notice of disagreement received on December 28, 2015, was timely. 


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to February 1961.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2016 decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The notice of disagreement received by VA on December 28, 2015, did not address any issue on which the Veteran received notice of a decision one year prior to that date.


CONCLUSION OF LAW

The notice of disagreement filed on December 28, 2015, was not timely.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.302, 20.305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran disputes the RO's finding that a notice of disagreement was untimely.

The Board shall not entertain an application for review on appeal unless it conforms to the law.  See 38 U.S.C.A. § 7108.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 C.F.R. § 20.302.  A response postmarked prior to expiration of one year will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305.

On December 28, 2015, VA received the notice of disagreement at issue, purporting to disagree with a rating decision received on December 3, 2015.  The Veteran stated that he sought a combined rating of 50 percent for disabilities of the knees, back, and feet, for the period from April 1961 to September 1994.  He is not currently service-connected for any disabilities during this period, but he does have an award of service connection for bilateral osteochondritis of the knees effective September 1, 1994, service connection for degenerative joint disease of the lumbar spine effective November 8, 2000, and a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) effective September 1, 1994.  

The rating decision that the Veteran received on December 3, 2015 is a November 2015 rating decision awarding an earlier effective date for his TDIU and its associated eligibility for dependents' educational assistance.  Moreover, this rating decision exists only to comply with an August 2015 Board decision ordering an earlier effective date for his TDIU.  The rating decision does not address disabilities of the knees, back, or feet.  A July 2014 rating decision addressed the Veteran's knees, back, and feet, but did not assign any effective date.  In any event, the Veteran was notified of this decision in a letter dated July 25, 2014, and a timely notice of disagreement addressing this decision must be postmarked no later than July 25, 2015.

The Veteran has submitted many statements addressing what he contends are the substantive merits of his claims and other issues he has with VA's claim adjudication process.  In an April 2016 statement, he appears to argue that his claims regarding his back, knees, and feet were part of his appeal of an earlier effective date for his TDIU.  In a May 2016 statement, he stated that he likely errored in filing a timely notice of disagreement because he was representing himself, but he should be afforded the benefit of the doubt.  A February 2017 statement appears to suggest that the Veteran believes his former representative should have pursued these issues along with his TDIU claim.  

The Board finds that the December 2015 notice of disagreement is not timely as to any of the issues is addresses.  The issues which it addresses were not decided in any rating decision in the year prior to December 2015.  Regardless of the Veteran's many statements, the one-year period in which a notice of disagreement must be filed is a jurisdictional requirement set by statute which cannot be waived by the Board.  Furthermore, the Board notes that motions to vacate Board decisions from August 1961 and April 1977 on the basis of clear and unmistakable error were denied in a December 2004 Board decision, effectively barring the Veteran's argument for an effective date earlier than his claim filing date of September 1, 1994.  Even if the claims were not substantively barred, however, the Board does not have jurisdiction to decide the claims when no timely notice of disagreement is filed.


ORDER

The notice of disagreement received by VA on December 28, 2015, is dismissed as untimely.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


